Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Earl Robinson appeals the district court’s order granting Defendant’s motion for injunctive relief in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Haynes, No. 5:09-ct-03005-FL (E.D.N.C. Apr. 16, 2010). We dispense with oral argument'because the facts and *273legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.